Citation Nr: 0500919	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In August 2002, the veteran claimed entitlement to a total 
disability rating based upon individual unemployability.  
This matter is referred to the RO for appropriate action.

In June 2003, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.

This case was previously before the Board in January 2004, 
wherein each of the above claims was denied.  The veteran 
then appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

In September 2004, the VA General Counsel and the veteran's 
attorney filed a Joint Motion To Vacate And Remand asking the 
Court to vacate the Board's decision. Later in September 
2004, the Court issued an Order granting the Joint Motion, 
vacating the Board's January 2004 decision, and remanding the 
case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The President of the United States signed into law in 
November 2000 The Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) which 
introduced several fundamental changes into the VA 
adjudication process.  It eliminated the requirement under 
the old 38 U.S.C.A. § 5107(a) (West 1991) that a claimant 
must present a well-grounded claim before the duty to assist 
is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

It was agreed in the Joint Motion To Vacate And Remand dated 
in September 2004, that in its January 2004 decision the 
Board failed to adequately discuss whether the requirements 
of 38 U.S.C.A. § 5103(a) had been met and failed to ensure 
that the requirements of 38 U.S.C.A. § 5103(a) had been met.  
In this regard, the Joint Motion cited the Court's 
determinations in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002). Accordingly, remand to the RO is warranted.

On remand, any additional treatment records, including VA 
records and medical records from the Department of 
Transportation, should be obtained and the veteran should be 
afforded VA examinations to assess the current severity of 
his service-connected PTSD and to assess the date of onset 
and etiology of any right hand disorder, hypertension, and 
left ear hearing loss.

Accordingly, this case is remanded for the following action:

1.  Inform the veteran, with specificity, 
of (1) the information and evidence not 
of record that is necessary to 
substantiate the claim for a higher 
rating for PTSD and the claims for 
service connection for a right hand 
disorder, hypertension, and left ear 
hearing loss; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request that the veteran provide 
any evidence in his possession that 
pertains to the claims.

2. Ask the veteran to identify all 
medical care providers (VA and non-VA) 
that have treated him for PTSD, a right 
hand disorder, hypertension, and left ear 
hearing loss that are not already of 
record.  All records of any treatment 
reported by the veteran that have not 
already been associated with the claims 
folder should be obtained.

3.  Make arrangements to obtain the 
veteran's treatment records from the 
North Texas Healthcare System, including 
the Dallas VAMC, dated since June 2002; 
as well as any employment physicals and 
treatment records from the Department of 
Transportation.

4.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
folder was reviewed.  All necessary tests 
should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to her service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his 
occupational and social adaptability.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD 
alone, the examiner is asked to so state.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Schedule the veteran for appropriate 
VA examinations to determine the date of 
onset and etiology of any right hand 
disorder, hypertension, and left ear 
hearing loss that may be present.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiners 
should indicate in the reports that the 
claims folder was reviewed.  All 
necessary tests should be conducted.

The cardiovascular examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
hypertension had its onset during active 
service or is related to any in-service 
disease or injury.  

The audiological examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
left ear hearing loss had its onset during 
active service or is related to any in-
service disease or injury, i.e., exposure 
to noise from a howitzer.  

The orthopedic examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
likelihood) that the veteran has any 
current residuals of an in-service 
shrapnel and/or gunpowder wound to the 
right hand.  

The examiners must provide comprehensive 
reports including complete rationales 
for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the respective 
conclusions.  

6.  Thereafter, readjudicate the 
veteran's claims on appeal with 
application of all appropriate laws and 
regulations, including 38 U.S.C.A. 
§ 1154(b), if applicable, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




